UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6255



JIMMY LOCKLEAR,

                                             Petitioner - Appellant,

          versus


PATRICIA STANSBERRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-936)


Submitted:   September 30, 2005           Decided:   October 21, 2005


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jimmy Locklear appeals the district court’s order denying

relief on his petition filed pursuant to 28 U.S.C. § 2241 (2000).

We   have   reviewed   the   record   and   find   no    reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Locklear   v.   Stansberry,   No.     CA-04-936   (E.D.N.C.

Jan. 27, 2005).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -